Opinión by
Head, J.,
The legal principle commonly referred to by the use of the words “accord and satisfaction” is a simple one. It *45rests on a solid foundation, whether viewed from the standpoint of sound reasoning or. good morals. Its essential ingredients are thus stated by our Brother Henderson in Bernstein v. Hirsch, 33 Pa. Superior Ct. 87, to wit: “Where, in case of dispute, a payment is offered as payment in full, the party to whom it is made must refuse it or accept on the condition involved in the tender. If he accept the payment the condition upon which it was made goes with it. It is necessary that the money be offered in satisfaction of the account, and that the offer be accompanied with such a declaration as is equiv-. alent to a condition that if the payment is accepted it shall be in satisfaction.” If then, in any given case, an examination of the facts admitted or proven will disclose the presence of the essentials just stated, it becomes the duty of the court to apply the doctrine and dispose of the case.
The record before Ms comes on an appeal from ah order of the Municipal Court entering a judgment against the plaintiff and in favor of the defendants for want of a sufficient statement of claim. The correctness of this judgment depends on the answer to this question. Did the statement of claim show on its face the plaintiff had accepted in “accord and satisfaction” the check sent by defendants? Let ús test the statement in the light of what we have said.
It can hardly be denied the liability of defendants, if any, was other than that of an indemnitor. The amount of it in dollars and cents, was neither ascertained nor could it be finally and definitely ascertained. The entire correspondence that appears as part of the statement of claim shows that plaintiff was seeking to collect a certain sum of money it believed the records of the parties in interest showed to be due. This was all it then knew to be due. Its officers believed no more could probably be demanded but were unwilling to generally release or discharge the defendants. The latter, never admitting their liability to pay anything, were offering various *46sums to close and end the entire controversy. So much appearing from the plaintiffs statement, it cannot be successfully denied the statement itself proclaimed there was a dispute as to the account.
The correspondence annexed to the statement shows a demand by the plaintiff for a specific sum claimed to be then due. The defendants’ attitude throughout the controversy was accentuated and emphasized in their letter of May 11,1915, enclosing a check for the sum demanded with the following statement of terms or conditions on which it was sent. “I am extremely anxious to get rid of this situation. I- know you confine your claim now to the sum of $223.43. Personally I know nothing of the details of these items and in our correspondence with the George A. Billings Go. they say we dó not owe them. But be this as it may, I am willing to pay this sum to wind up the situation. In paying this amount, we do it with the understanding that it entirely closes up all the claims of every kind and character you have against this firm by reason of or growing out of the'appointment of Mr. Chas. H. Williamson as your agent in San Francisco.”
It thus appears (a) there was a dispute as to the extent of the liability of the defendants; (b) that the latter made a payment with “such a declaration as is equivalent to a condition that if the payment is accepted it shall be in satisfaction”; (c) the payment was accepted. We are of opinion the plaintiff has stated itself out of court, and we can find no reversible error in the record presented to us.
Judgment affirmed.